

Exhibit 10.1


CDW CORPORATION
COWORKER STOCK PURCHASE PLAN
(As Amended and Restated, Effective August 10, 2016)
1. Purpose. The purpose of this Plan is to provide Coworkers of the Company and
Participating Subsidiaries with an opportunity to purchase common stock of the
Company through accumulated payroll deductions. It is the intention of the
Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Code with respect to Offerings to Coworkers of the Company
and its U.S. Subsidiaries. The provisions of the Plan, accordingly, shall be
construed so as to extend and limit participation in Section 423 Subsidiaries in
a manner consistent with the requirements of that Section of the Code. The Plan,
as amended and restated as set forth herein, shall apply to Offering Periods
beginning on or after October 1, 2016.
2. Definitions. As used herein, the terms set forth below have the meanings
assigned to them in this Section 2 and shall include the plural as well as the
singular.
1933 Act means the Securities Act of 1933, as amended.
1934 Act means the Securities Exchange Act of 1934, as amended.
Board of Directors or Board means the Board of Directors of CDW Corporation.
Business Day shall mean a day on which The NASDAQ Global Select Market
(“NASDAQ”) is open for trading.
Brokerage Account means the account in which the Purchased Shares are held.
Code means the Internal Revenue Code of 1986, as amended.
Committee means the Compensation Committee of the Board of Directors, or the
designee of the Compensation Committee.
Company means CDW Corporation, a Delaware corporation.
Compensation means the base pay received by a Participant, plus commissions,
overtime and regular annual, quarterly and monthly cash bonuses and vacation,
holiday and sick pay. Compensation does not include: (1) income related to stock
option awards, stock grants and other equity incentive awards, (2) partner sales
incentive program awards (“SPIFs”), (3) expense reimbursements, (4)
relocation-related payments, (5) benefit plan payments (including but not
limited to short term disability pay, long term disability pay, maternity pay,
military pay, tuition reimbursement and adoption assistance), (6) deceased pay,
(7) income from non-cash and fringe benefits, (8) severance payments, and (9)
other forms of compensation not specifically listed herein.


1



--------------------------------------------------------------------------------




Coworker means any individual who is a common law employee of the Company or any
other Participating Subsidiary. For purposes of the Plan, the employment
relationship shall be treated as continuing intact while the individual is on
sick leave or other leave of absence approved by the Company or the
Participating Subsidiary, as appropriate, and in the case of a Section 423
Offering only to the extent permitted under Section 423 of the Code. For
purposes of the Plan, an individual who performs services for the Company or a
Participating Subsidiary pursuant to an agreement (written or oral) that
classifies such individual’s relationship with the Company or a Participating
Subsidiary as other than a common law employee shall not be considered an
“employee” with respect to any period preceding the date on which a court or
administrative agency issues a final determination that such individual is an
“employee.”
Enrollment Date means the first Business Day of each Offering Period.
Exercise Date means the last Business Day of each Offering Period.
Fair Market Value on or as of any date means the “NASDAQ Official Closing Price”
(as defined on www.nasdaq.com) (or such substantially similar successor price
thereto) for a Share as reported on www.nasdaq.com (or a substantially similar
successor website) on the relevant valuation date or, if no NASDAQ Official
Closing Price is reported on such date, on the preceding day on which a NASDAQ
Official Closing Price was reported; or, if the Shares are no longer listed on
NASDAQ, the closing price for Shares as reported on the official website for
such other exchange on which the Shares are listed.
Non-Section 423 Offering means an Offering that is not intended to qualify under
Section 423 of the Code.
Offering means an offer of an Option under the Plan that may be exercised on the
Exercise Date of an Offering Period. Unless otherwise specified by the
Committee, each Offering to the Coworkers of the Company and each Offering to
the coworkers of each Participating Subsidiary shall be deemed a separate
Offering, even if the dates and other terms of the separate Offerings are
identical, and the provisions of the Plan shall separately apply to each
Offering. To the extent permitted by Section 423 of the Code, the terms of each
separate Section 423 Offering need not be identical, provided that the terms of
the Plan and an Offering together satisfy Section 423 of the Code. The terms of
a Non-Section 423 Offering need not be identical.
Offering Period means every three-month period beginning each January 1st, April
1st, July 1st and October 1st or such other period designated by the Committee;
provided that in no event shall an Offering Period exceed twenty-seven (27)
months. The first Offering Period under the Plan commenced on January 1, 2014.
Option means an option granted under this Plan that entitles a Participant to
purchase Shares.
Participant means a Coworker who satisfies the requirements of Sections 3 and 5
of the Plan.
Participating Subsidiary means each Subsidiary that is listed on Schedule A
hereto, and each other Subsidiary designated by the Board or the Committee as a
Participating Subsidiary.


2



--------------------------------------------------------------------------------




Plan means this CDW Corporation Coworker Stock Purchase Plan.
Purchase Account means the account used to purchase Shares through the exercise
of Options under the Plan.
Purchase Price shall be 95% of the Fair Market Value of a Share on the Exercise
Date for such Offering Period; provided, however, that the Committee may
determine a different per share Purchase Price provided that such per share
Purchase Price is communicated to Participants prior to the beginning of the
Offering Period and provided that in no event shall such per share Purchase
Price be less than the lesser of (i) 85% of the Fair Market Value of a Share on
the applicable Enrollment Date or (ii) 85% of the Fair Market Value of a Share
on the Exercise Date.
Purchased Shares means the full Shares issued or delivered pursuant to the
exercise of Options under the Plan.
Section 423 Offering means an Offering that is intended to qualify under Section
423 of the Code.
Shares means the common stock, par value $0.01 per share, of the Company.
Subsidiary means an entity, domestic or foreign, of which not less than 50% of
the voting equity is held by the Company or a Subsidiary, whether or not such
entity now exists or is hereafter organized or acquired by the Company or a
Subsidiary; provided such entity is also a “subsidiary” within the meaning of
Section 424 of the Code.
Termination Date means the date on which a Participant terminates employment or
on which the Participant ceases to provide services to the Company or a
Subsidiary as an employee, and specifically does not include any period
following that date which the Participant may be eligible for or in receipt of
other payments from the Company including in lieu of notice or termination or
severance pay or as wrongful dismissal damages.
3. Eligibility.
(a) Only Coworkers of the Company or a Participating Subsidiary shall be
eligible to be granted Options under the Plan and, in no event may a Participant
be granted an Option under the Plan following his or her Termination Date.
(b) Any provisions of the Plan to the contrary notwithstanding, no Coworker
shall be granted an Option under the Plan if (i) immediately after the grant,
such Coworker (or any other person whose stock would be attributed to such
Coworker pursuant to Section 424(d) of the Code) would own capital stock of the
Company and/or hold outstanding Options or options to purchase stock possessing
five percent (5%) or more of the total combined voting power or value of all
classes of stock of the Company or of any of its Subsidiaries, or (ii) such
Option would permit his or her rights to purchase stock under all employee stock
purchase plans (described in Section 423 of the Code) of the Company and its
Subsidiaries to accrue at a rate that exceeds twenty-five thousand dollars
($25,000) of the Fair Market Value of such stock (determined at the time each


3



--------------------------------------------------------------------------------




such Option is granted) for each calendar year in which such Option is
outstanding at any time. For purposes of applying the limit described in clause
(ii) above to a Participant in a Non-Section 423 Offering who is employed
outside of the U.S., the exchange rate shall be determined on the last day of
the applicable Offering Period. No Participant may purchase more than 1,250
Shares during any Offering Period.
4. Exercise of an Option. Options shall be exercised on behalf of Participants
in the Plan every Exercise Date, using payroll deductions that have accumulated
in the Participants’ Purchase Accounts during the immediately preceding Offering
Period or that have been retained from a prior Offering Period pursuant to
Section 8 hereof.
5. Participation.
(a) A Coworker shall be eligible to participate on the first Enrollment Date
that occurs at least 90 days after such Coworker’s first date of employment with
the Company or a Participating Subsidiary; provided, that such Coworker properly
completes and submits an election form by the deadline prescribed by the
Company. Participation in the Plan is voluntary.
(b) A Coworker who does not become a Participant on the first Enrollment Date on
which he or she is eligible may thereafter become a Participant on any
subsequent Enrollment Date by properly completing and submitting an election
form by the deadline prescribed by the Company.
(c) Payroll deductions for a Participant shall commence on the first payroll
date following the Enrollment Date and shall end on the last payroll date in the
Offering Period to which such authorization is applicable, unless sooner
terminated by the Participant as provided in Section 12 hereof.
6. Payroll Deductions.
(a) A Participant shall elect to have payroll deductions made during an Offering
Period equal to no less than 1% of the Participant’s Compensation up to a
maximum of 15% (or such greater amount as the Committee establishes from time to
time). The amount of such payroll deductions shall be in whole percentages (for
example, 3%, 12%, 15%). All payroll deductions made by a Participant shall be
credited to his or her Purchase Account. A Participant may not make any
additional payments into his or her Purchase Account. All such payroll
deductions shall be made from the Participant’s Compensation after deduction of
any tax, social security and national insurance contributions.
(b) A Participant may not increase or decrease the rate of payroll deductions
during an Offering Period. A Participant may change his or her payroll deduction
percentage under subsection (a) above for any subsequent Offering Period by
properly completing and submitting an election change form in accordance with
the procedures prescribed by the Committee. The change in amount shall be
effective as of the first Enrollment Date following the date of filing of the
election change form.


4



--------------------------------------------------------------------------------




(c) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) hereof, a Participant’s payroll
deductions may be decreased to zero percent (0%) at any time during an Offering
Period. Payroll deductions shall recommence at the rate provided in such
Participant’s election form at the beginning of the first Offering Period which
is scheduled to end in the following calendar year, unless terminated by the
Participant as provided in Section 12 hereof.
7. Grant of Option. On the applicable Enrollment Date, each Participant in an
Offering Period shall be granted an Option to purchase on the next following
Exercise Date a number of full Shares determined by dividing such Participant’s
payroll deductions accumulated prior to such Exercise Date and retained in the
Participant’s Purchase Account as of the Exercise Date by the applicable
Purchase Price.
8. Exercise of Option. A Participant’s Option for the purchase of Shares shall
be exercised automatically on the Exercise Date, and the maximum number of
Shares subject to the Option shall be purchased for such Participant at the
applicable Purchase Price with the accumulated payroll deductions in his or her
Purchase Account. No fractional Shares shall be purchased; any payroll
deductions accumulated in a Participant’s Purchase Account which are not
sufficient to purchase a full Share shall be retained in the Purchase Account
for the next subsequent Offering Period, subject to earlier withdrawal by the
Participant as provided in Section 12 hereof. All other payroll deductions
accumulated in a Participant’s Purchase Account and not used to purchase Shares
on an Exercise Date shall be distributed to the Participant. During a
Participant’s lifetime, a Participant’s Option is exercisable only by him or
her. The Company shall satisfy the exercise of all Participants’ Options for the
purchase of Shares through (a) the issuance of authorized but unissued Shares,
(b) the transfer of treasury Shares, (c) the purchase of Shares on behalf of the
applicable Participants on the open market through an independent broker and/or
(d) a combination of the foregoing.
9. Issuance of Stock. The Shares purchased by each Participant shall be issued
in book entry form and shall be considered to be issued and outstanding to such
Participant’s credit as of the end of the last day of each Offering Period. The
Committee may permit or require that shares be deposited directly in a Brokerage
Account with one or more brokers designated by the Committee or to one or more
designated agents of the Company, and the Committee may use electronic or
automated methods of share transfer. The Committee may require that Shares be
retained with such brokers or agents for a designated period of time and/or may
establish other procedures to permit tracking of disqualifying dispositions of
such shares, and may also impose a transaction fee with respect to a sale of
Shares issued to a Participant’s credit and held by such a broker or agent. The
Committee may permit Shares purchased under the Plan to participate in a
dividend reinvestment plan or program maintained by the Company, and establish a
default method for the payment of dividends.
10. Approval by Stockholders. Notwithstanding the above, the Plan was expressly
made subject to the approval of the stockholders of the Company within 12 months
before or after the date the Plan was adopted by the Board, and such stockholder
approval was obtained in the manner and to the degree required under applicable
federal and state law.


5



--------------------------------------------------------------------------------




11. Administration.
(a) Powers and Duties of the Committee. The Plan shall be administered by the
Committee. Subject to the provisions of the Plan, Section 423 of the Code and
the regulations thereunder, the Committee shall have the discretionary authority
to determine the time and frequency of granting Options, the terms and
conditions of the Options and the number of Shares subject to each Option. The
Committee shall also have the discretionary authority to do everything necessary
and appropriate to administer the Plan, including, without limitation,
interpreting the provisions of the Plan (but any such interpretation shall not
be inconsistent with the provisions of Section 423 of the Code). The Committee
may delegate its duties and authority to any of the Company’s officers or
employees as it determines to be appropriate. All actions, decisions and
determinations of, and interpretations by the Committee or its delegate with
respect to the Plan shall be final and binding upon all Participants and upon
their executors, administrators, personal representatives, heirs and legatees.
No member of the Board of Directors or the Committee and no officer or director
to whom the Committee has delegated its duties and authority shall be liable for
any action, decision, determination or interpretation made in good faith with
respect to the Plan or any Option granted hereunder. Each Section 423 Offering
shall be administered so as to ensure that all Participants have the same rights
and privileges as are provided by Section 423(b)(5) of the Code.
(b) Administrator. The Company, Board or the Committee may engage the services
of a brokerage firm or financial institution (the “Administrator”) to perform
certain ministerial and procedural duties under the Plan including, but not
limited to, mailing and receiving notices contemplated under the Plan,
determining the number of Purchased Shares for each Participant, maintaining or
causing to be maintained the Purchase Account and the Brokerage Account,
disbursing funds maintained in the Purchase Account or proceeds from the sale of
Shares through the Brokerage Account, and filing with the appropriate tax
authorities proper tax returns and forms (including information returns) and
providing to each Participant statements as required by law or regulation.
(c) Indemnification. Each person who is or shall have been (a) a member of the
Board, (b) a member of the Committee, or (c) an officer or employee of the
Company to whom authority was delegated in relation to this Plan, shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability or expense that may be imposed upon or reasonably incurred by him or
her in connection with or resulting from any claim, action, suit or proceeding
to which he or she may be a party or in which he or she may be involved by
reason of any action taken or failure to act under the Plan and against and from
any and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgment in any such
claim, action, suit or proceeding against him or her; provided, however, that he
or she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his or
her own behalf, unless such loss, cost, liability or expense is a result of his
or her own willful misconduct or except as expressly provided by statute.


6



--------------------------------------------------------------------------------




The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such persons may be entitled under the
Company’s certificate of incorporation or bylaws, any contract with the Company,
as a matter of law, or otherwise, or of any power that the Company may have to
indemnify them or hold them harmless.
12. Withdrawal. A Participant may withdraw from the Plan by properly completing
and submitting to the Company a withdrawal form in accordance with the
procedures prescribed by the Committee, which must be submitted prior to the
date specified by the Committee before the last day of the applicable Offering
Period. Upon withdrawal, any payroll deductions credited to the Participant’s
Purchase Account prior to the effective date of the Participant’s withdrawal
from the Plan will be returned to the Participant. No further payroll deductions
for the purchase of Shares will be made during subsequent Offering Periods,
unless the Participant properly completes and submits an election form, by the
deadline prescribed by the Company. A Participant’s withdrawal from an offering
will not have any effect upon his or her eligibility to participate in the Plan
or in any similar plan that may hereafter be adopted by the Company.
13. Termination of Employment. On the Termination Date of a Participant for any
reason prior to the applicable Exercise Date, whether voluntary or involuntary,
and including termination of employment due to retirement, death or as a result
of liquidation, dissolution, sale, merger or a similar event affecting the
Company or a Participating Subsidiary, the corresponding payroll deductions
credited to his or her Purchase Account will be returned to him or her or, in
the case of the Participant’s death, to the person or persons entitled thereto
under Section 16, and his or her Option will be automatically terminated.
14. Interest. No interest shall accrue on the payroll deductions of a
Participant in the Plan.
15. Stock.
(a) The stock subject to Options shall be common stock of the Company as traded
on the NASDAQ or on such other exchange as the Shares may be listed.
(b) Subject to adjustment upon changes in capitalization of the Company as
provided in Section 18 hereof, the maximum number of Shares which shall be made
available for sale under the Plan shall be 1,700,000 Shares. If, on a given
Exercise Date, the number of Shares with respect to which Options are to be
exercised exceeds the number of Shares then available under the Plan, the
Committee shall make a pro rata allocation of the Shares remaining available for
purchase in as uniform a manner as shall be practicable and as it shall
determine to be equitable.
(c) A Participant shall have no interest or voting right in Shares covered by
his or her Option until such Option has been exercised and the Participant has
become a holder of record of Shares acquired pursuant to such exercise.
16. Designation of Beneficiary. To the extent permitted by applicable law, the
Committee may permit Participants to designate beneficiaries to receive any
Purchased Shares or payroll deductions, if any, in the Participant’s accounts
under the Plan in the event of such Participant’s death. Beneficiary
designations shall be made in accordance with procedures prescribed by the


7



--------------------------------------------------------------------------------




Committee. If no properly designated beneficiary survives the Participant, the
Purchased Shares and payroll deductions, if any, will be distributed to the
Participant’s estate.
17. Assignability of Options. Neither payroll deductions credited to a
Participant’s Purchase Account nor any rights with regard to the exercise of an
Option or to receive Shares under the Plan may be assigned, transferred, pledged
or otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 16 hereof) by the Participant. Any such
attempt at assignment, transfer, pledge or other disposition shall be without
effect, except that the Company may treat such act as an election to withdraw
from an Offering Period in accordance with Section 12 hereof.


8



--------------------------------------------------------------------------------






18. Adjustment of Number of Shares Subject to Options.
(a) Adjustment. Subject to any required action by the stockholders of the
Company, the maximum number of securities available for purchase under the Plan,
as well as the price per security and the number of securities covered by each
Option under the Plan which has not yet been exercised shall be appropriately
adjusted in the event of any a stock split, reverse stock split, stock dividend,
combination or reclassification of the common stock of the Company, or any other
increase or decrease in the number of Shares effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board or
the Committee, whose determination in that respect shall be final, binding and
conclusive. If any such adjustment would result in a fractional security being
available under the Plan, such fractional security shall be disregarded. Except
as expressly provided herein, no issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of Shares subject to an Option. The Options granted pursuant to
a Section 423 Offering shall not be adjusted in a manner that causes the Options
to fail to qualify as options issued pursuant to an “employee stock purchase
plan” within the meaning of Section 423 of the Code.
(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress will terminate
immediately prior to the consummation of such proposed action, unless otherwise
provided by the Board, and the Board may either provide for the purchase of
Shares as of the date on which such Offering Period terminates or return to each
Participant the payroll deductions credited to such Participant’s Purchase
Account.
(c) Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each outstanding Option shall be assumed or an
equivalent option substituted by the successor corporation or a parent or
subsidiary of the successor corporation, unless the Board determines, in the
exercise of its sole discretion, that in lieu of such assumption or substitution
to either terminate all outstanding Options and return to each Participant the
payroll deductions credited to such Participant’s Purchase Account or to provide
for the Offering Period in progress to end on a date prior to the consummation
of such sale or merger.
19. Amendments or Termination of the Plan.
(a) The Board of Directors or the Committee may at any time and for any reason
amend, modify, suspend, discontinue or terminate the Plan without notice;
provided that no Participant’s existing rights in respect of existing Options
are adversely affected thereby. To the extent necessary to comply with Section
423 of the Code (or any other applicable law, regulation or stock exchange
rule), the Company shall obtain stockholder approval in such a manner and to
such a degree as required.


9



--------------------------------------------------------------------------------




(b) Without stockholder consent and without regard to whether any Participant
rights may be considered to have been “adversely affected,” the Board or the
Committee shall be entitled to change the Purchase Price, Offering Periods,
limit or increase the frequency and/or number of changes in the amount withheld
during an Offering Period, establish the exchange ratio applicable to amounts
withheld in a currency other than U.S. dollars, permit payroll withholding in an
amount less than or greater than the amount designated by a Participant in order
to adjust for delays or mistakes in the Company’s processing of properly
completed withholding elections, establish reasonable waiting and adjustment
periods and/or accounting and crediting procedures to ensure that amounts
applied toward the purchase of Shares for each Participant properly correspond
with amounts withheld from the Participant’s Compensation, and establish such
other limitations or procedures as the Board or the Committee determines in its
sole discretion advisable which are consistent with the Plan; provided, however,
that changes to (i) the Purchase Price, (ii) the Offering Period, (iii) the
maximum percentage of Compensation that may be deducted pursuant to Section 6(a)
or (iv) the maximum number of Shares that may be purchased in an Offering
Period, shall not be effective until communicated to Participants in a
reasonable manner, with the determination of such reasonable manner in the sole
discretion of the Board or the Committee.
20. No Other Obligations. The receipt of an Option pursuant to the Plan shall
impose no obligation upon the Participant to purchase any Shares covered by such
Option. Nor shall the granting of an Option pursuant to the Plan constitute an
agreement or an understanding, express or implied, on the part of the Company to
employ the Participant for any specified period.
21. Notices and Communication. Any notice or other form of communication which
the Company or a Participant may be required or permitted to give to the other
shall be provided through such means as designated by the Committee, including
but not limited to any paper or electronic method.
22. Condition Upon Issuance of Shares.
(a) Shares shall not be issued with respect to an Option unless the exercise of
such Option and the issuance and delivery of such Shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the 1933 Act and the 1934 Act and the rules and regulations
promulgated thereunder, and the requirements of any stock exchange upon which
the Shares may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.
(b) As a condition to the exercise of an Option, the Company may require the
person exercising such Option to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required by any of the
aforementioned applicable provisions of law.
23. General Compliance. The Plan will be administered and Options will be
exercised in compliance with the 1933 Act, 1934 Act and all other applicable
securities laws and Company policies, including without limitation, any insider
trading policy of the Company.


10



--------------------------------------------------------------------------------




24. Term of the Plan. The Plan became effective upon the earlier to occur of its
adoption by the Board of Directors or its approval by the stockholders of the
Company and shall continue in effect until terminated pursuant to Section 19.
25. Governing Law. The Plan and all Options granted hereunder shall be construed
in accordance with and governed by the laws of the State of Delaware without
reference to choice of law principles and subject in all cases to the Code and
the regulations thereunder.
26. Non-U.S. Participants. To the extent permitted under Section 423 of the
Code, without the amendment of the Plan, the Company may provide for the
participation in the Plan by Coworkers who are subject to the laws of foreign
countries or jurisdictions on such terms and conditions different from those
specified in the Plan as may in the judgment of the Company be necessary or
desirable to foster and promote achievement of the purposes of the Plan and, in
furtherance of such purposes the Company may make such modifications,
amendments, procedures, subplans and the like as may be necessary or advisable
to comply with provisions of laws of other countries or jurisdictions in which
the Company or the Participating Subsidiaries operate or have employees. Each
subplan shall constitute a separate “offering” under this Plan in accordance
with Treas. Reg. §1.423-2(a).


11



--------------------------------------------------------------------------------




Schedule A
Participating Subsidiaries


1. CDW LLC
2. CDW Finance Corporation
3. CDW Government LLC
4. CDW Direct, LLC
5. CDW Logistics, Inc.
6. CDW Technologies LLC
7. CDW Canada Corp., effective October 1, 2016


12

